TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00844-CR




Benito Carrillo, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. D-1-DC-2005-300119, HONORABLE BOB PERKINS, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s  motion for extension of time to file brief is granted.  Appellant’s counsel,
Mr. Ariel Payan, is ordered to tender a brief in this cause no later than August 7, 2006.  No further
extension of time will be granted.
It is ordered June 28, 2006. 
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish